Case 8:21-cv-00484-JVS-ADS Document 15 Filed 06/11/21 Page 1 of 2 Page ID #:110
Case 8:21-cv-00484-JVS-ADS Document 15 Filed 06/11/21 Page 2 of 2 Page ID #:111



    1
    2                          PROOF OF SERVICE BY E-MAIL
    3         I, Maurice M. Javier, hereby declare that on June 10, 2021, at about 4:25 P.M.,
    4   I emailed the foregoing to:
    5         RICHARD G. SOMES
              JEFFREY R. LEIGHT
    6         TYSON & MENDEZ, LLP
              17901 Von Karman Ave., Ste 600
    7         Irvine, CA 92614
              Email: rsomes@tysonmendes.com
    8                jleight@tysonmendes.com
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                                         -2-
